BARFIELD, Judge.
The record supports the trial court’s order requiring forfeiture of the 1987 Ford Van. However, although the state elicited an admission from the owner that he had smoked marijuana in the 1979 Globestar Travel Trailer, it failed to present any evidence regarding the amount of marijuana possessed by the owner. Having failed to prove that the trailer was involved in the commission of a felony as alleged in the petition, the trial court abused its discretion by ordering its forfeiture.
*547The forfeiture of the 1987 Ford Van is AFFIRMED, the forfeiture of the 1979 Globestar Travel Trailer is REVERSED.
ERVIN and BOOTH, JJ., concur.